IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41593
                        Conference Calendar



HOWARD LEE BARNES,

                                         Plaintiff-Appellant,

versus

ALLAN B. POLUNSKY, Board of Criminal Justice;
WAYNE SCOTT; MIKE WILSON, Warden, Michael Unit;
WILLIAM JOCK, Lieutenant, Michael Unit;
TRAVIS FEARS, Correctional Officer III, Michael Unit;
LEONARD P. RIGAMONTI; JOHN K. SHEAD,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-442
                       --------------------

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Howard Lee Barnes, Texas prisoner No. 647284, appeals the

district court’s entry of summary judgement dismissing his claims

against defendants Polunsky, Scott, and Wilson, and dismissing

certain of his claims against defendants Jock and Fears.

     This court must examine sua sponte the basis of its own

jurisdiction, if necessary.   Mosley v. Cozby, 813 F.2d 659, 660


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41593
                                -2-

(5th Cir. 1987).   As the district court’s judgment was not final

as to all parties, we lack appellate jurisdiction.   28 U.S.C.

§ 1291.   The APPEAL IS DISMISSED.

     APPEAL DISMISSED.